Examiner’s Amendment
Initially, the Examiner thanks the Applicant for their help in moving this application to allowance.

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given in a telephone call from Kanesaka Subaru on 14 October, 2021.

The claims have been amended as follows:

Claim 1, lines 17-20, the lines have been replaced with, --a correct start order and an incorrect start order of the first program and second program, or 
a correct start time and an incorrect start time of the first program and second program, and--.

Claim 2, lines 10-13, the lines have been replaced with, 

a correct stop time and an incorrect stop time of the first program and second program, and--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
No double patenting rejection is appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

independent claim 1, the claim is patent eligible subject matter under 35 USC § 101:
Independent claim 1 recites, “issue commands to the first simulation device and the second simulation device to start the correlated first program and second program at the set start timing by a single starting operation,” which is a practical application.
Accordingly, the claims are eligible subject matter under 35 USC § 101.

Allowable Subject Matter

Claims 1-5, 8-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance.
The allowability of the claims resides, at least in part, that the prior art of record, Nagatsuka (U.S. Patent Application Publication 20100153073) in view of Nakamura (English translation of Japanese Patent 2009070181) further in view of Wang (Xu Wang et al., “Collision avoidance of mobile robots by using initial time delays,” 2015), Lee (B.H. Lee et al., "Collision-free motion 
Regarding independent claim 1, "a correct start order and an incorrect start order of the first program and second program, or a correct start time and an incorrect start time of the first program and second program," in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a single reference, nor would a modification of the prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955.  The examiner can normally be reached on Monday – Friday 11:00 AM – 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100. 


RG



/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146